Citation Nr: 1429047	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-04 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD)/gastritis.  

2.  Entitlement to an initial evaluation higher than 10 percent for GERD/gastritis.  

3.  Entitlement to a compensable rating for residuals of a punctured bladder, prior to August 21, 2007.  

4.  Entitlement to an increased rating for residuals of a bladder puncture, currently rated as 20 percent disabling, since August 21, 2007.  

5.  Entitlement to a rating higher than 40 percent for residuals of a punctured bladder, since November 19, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran served on active duty from July 1986 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2007 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In September 2012, the matters were remanded for additional development.  The case has been returned to the Board for additional appellate consideration.  

Upon further review, the Board finds that the appeal with respect to an increased rating for residuals of a punctured bladder stems from the August 2007 rating decision in which a compensable rating was denied.  Although the RO considered the Veteran's August 21, 2007 correspondence as a new claim, the October 2007 VA examination report reflecting symptoms of urinary/voiding dysfunction, and which was the basis for a rating increase, was associated with the claims file within one year of the August 2007 rating decision.  Thus, the October 2007 examination report is new and material evidence, particularly because the August 2007 denial was based upon the absence of urinary/voiding dysfunction symptoms, and precluded the August 2007 rating decision from becoming final with respect to residuals of a punctured bladder.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the evidence is new and material, and is considered as having been filed in connection with the August 2006 claim.  

In his April 2014 correspondence, the Veteran raised the issues of increased rating for service-connected disability of the back and legs.  The Board does not have jurisdiction over these issues and they are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

As found below, the Board's review of the Veteran's appeal revealed sufficient evidence on which basis to make partial grants of benefits with respect to both issues.  While some evidence remains outstanding, the Board determined that these grants should be made so that the higher rating and the consequent benefits are available to the Veteran now, especially in light of his appeal being advanced on the docket secondary to financial hardship.  The determination as to whether a rating higher than 10 percent for GERD/gastritis, and a rating higher than 40 percent for residuals of a punctured bladder for the period beginning November 19, 2012, are warranted are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  GERD/gastritis is manifested by at least recurrent epigastric distress, regurgitation, and pyrosis, at times, which requires constant medication to control. 

2.  Prior to August 21, 2007, residuals of a punctured bladder do not require the wearing of absorbent materials that must be changed less than two times per day, and daytime voiding interval is not between two and three hours, or awakening to void two times per night.  

3.  From August 21, 2007 to November 19, 2012, residuals of a punctured bladder more closely approximate to the criteria for voiding dysfunction requiring the wearing of absorbent materials that must be changed two to four times per day and/or awakening to void 5 times per night.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for GERD/gastritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7307-7346 (2013). 

2.  The criteria for compensable rating for residuals of a punctured bladder, prior to August 21, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7517 (2013).

3.  The criteria for a 40 percent rating for residuals of a punctured bladder, from August 21, 2007 to November 19, 2012, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7517 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  November 2008 and October 2012 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA medical treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in October 2007 and November 2012; the record does not reflect, that these examinations were inadequate for rating purposes.  The rationales for the opinions provided are based on objective findings, reliable principles, and sound reasoning.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) or Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the AVLJ noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the AVLJ asked questions to ascertain the Veteran's disabilities' history and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

GERD

The appeal stems from the initial noncompensable rating assigned following the grant of service connection for GERD/gastritis secondary to medications prescribed for a service-connected back disability.  The Veteran seeks an initial compensable rating.  

The Veteran's GERD/gastritis has been assigned a noncompensable rating under 38 C.F.R. § 4.114, hyphenated Diagnostic Code 7307-7346 throughout the appeal.  

Diagnostic Code 7346 provides a compensable, 10 percent rating, if the GERD's adverse symptomatology equates to a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.  A 30 percent rating is warranted if adverse symptomatology equates to a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

At his August 2011 Board hearing, the Veteran testified that his gastrointestinal symptoms include regurgitation, pyrosis, and abdominal discomfort.  Although the November 2012 VA examination report indicates that episodes of epigastric distress may be less than persistently recurrent, the evidence, to include VA treatment records in June 2006 and October 2012, reflects that the Veteran has been on medication for control of symptoms throughout the appeal.  The effects of medication are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  

Resolving doubt in the Veteran's favor, the Board finds that at least a 10 percent rating is warranted for GERD/gastritis.  The evidence establishes symptoms of GERD/gastritis include recurrent epigastric distress, and regurgitation and pyrosis, at times, which requires constant medication to control.  Thus, at least a 10 percent rating for GERD/gastritis is granted.  

[Whether greater than a 10 percent rating is warranted is addressed in the Remand portion of the decision, below.]

Punctured Bladder Residuals

To the extent that the November 2012 VA examiner attributed the etiology of the Veteran's voiding dysfunction to mild benign prostatic hypertrophy, service connection for residuals of a bladder puncture has been established and rated as voiding dysfunction.  Thus, the issue before the Board is whether a higher rating is warranted for residuals of a punctured bladder at any time during the appeal.  

The Veteran's residuals of a punctured bladder have been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7517.  A noncompensable rating has been assigned prior to August 21, 2007, and a 20 percent rating has been assigned thereafter.  Under that code, bladder injury is to be rated as voiding dysfunction.  Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  38 C.F.R. § 4.115a.

Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating. 

Prior to August 21, 2007, the competent probative evidence does not establish a compensable rating is warranted.  A June 2005 VA treatment record reflects the Veteran denied urinary problems, and a December 2006 VA treatment record reflects no history of nocturia.  Records in May 2007 note that he had no urinary or voiding residuals, and no nocturia.  Laboratory test results were reported to include a normal urinalysis.  On VA examination in May 2007, the Veteran denied any problem with urination, denied urinary incontinence, and denied use of absorbent pads.  

Although the Veteran is competent to report his symptoms, prior to August 21, 2007, the competent probative evidence does not establish residuals of a bladder puncture require the wearing of absorbent materials that must be changed less than two times per day; or daytime voiding interval between two and three hours, or; awakening to void two times per night.  Thus, a compensable rating is not warranted prior to August 21, 2007.  

In his August 2007 correspondence, the Veteran reported having daytime voiding interval of 4 to 5 times per day.  Although the November 2012 VA examination report reflects a requirement for absorbent material to be changed less than 2 times per day, the Veteran testified at his August 2011 Board hearing that he substituted toilet paper for absorbent pads and had to change his underwear 2 to 3 times per day.  Further, and even though the November 2012 VA report of examination notes daytime voiding interval between 2 and 3 hours, the Veteran testified that in addition to having to urinate at least 4 to 5 times per day, he had nocturia three to four times per night, and up to 5 times on bad nights.  

A Veteran's lay statement can be competent evidence of symptoms that are capable of lay observation, especially with respect to personally intimate conditions such as punctured bladder residuals.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Lending credibility to the Veteran's assertions is not only a September 2008, treatment record in the electronic file reflecting his complaints of dribbling for a few minutes after voiding but also the notation in the November 2012 VA examination report that in September 2011, the Veteran complained of post void dribbling of about a teaspoon of urine.  Although the November 2012 VA examination notes that medication had been helpful for post void dribbling, the effects of medication are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

Based on the evidence, and resolving doubt in the Veteran's favor, the Board finds that residuals of a punctured bladder more closely approximate to the criteria for a 40 percent rating, and no higher, for the period August 21, 2007 to November 19, 2012.  However, greater than a 40 percent rating is not warranted prior to November 19, 2012, the date of the most recent VA examination.  

On VA examination in October 2007, the Veteran reported leakage of the bladder 1 to 2 times per day, and nocturia 3 to 4 times per night.  A November 2007 VA treatment record notes nocturia 2 to 3 times at night, and an August 2008 record reflects no history of nocturia.  

Although the October 2007 VA examiner noted that frequent urination would affect employment with frequent interruptions, no days lost due to urinary dribbling were noted on VA examination in November 2012.  A June 2006 treatment record notes that the Veteran was unable to work due to back pain.  The 40 percent assigned in this decision, for the period from August 21, 2007 to November 19, 2012, contemplates loss of time due to exacerbations of residuals of a punctured bladder, if any.  38 C.F.R. § 4.1 (2013).

The November 2012 VA examination report reflects that the Veteran is not limited in his ability to void, and no urinary sensation of incomplete voiding was noted.  No requirement for use of an appliance was reported, and it was noted that voiding dysfunction did not cause signs or symptoms of obstructed voiding.  

At no time prior to the date of the November 2012 VA examination does the evidence show voiding dysfunction requiring the use of an appliance or the wearing of absorbent material which must be changed more than four times per day.  

The preponderance of the evidence is against a compensable rating for residuals of a punctured bladder, prior to August 21, 2007; there is no doubt to be resolved.  The evidence is in favor of a 40 percent rating, and no higher, for residuals of a punctured bladder for the period from August 21, 2007 to November 19, 2012.  Thus, at least a 40 percent rating for residuals of a punctured bladder, from August 21, 2007 to November 19, 2012, is warranted.  

[Whether greater than a 40 percent rating is warranted beginning November 20, 2012, is addressed in the Remand portion of the decision, below.]

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected GERD and punctured bladder residual disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's GERD and punctured bladder residual disabilities.  He has not required hospitalization, and to the extent that interference with employment has been shown, this is the purpose of the rating system.  38 C.F.R. § 4.1.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

An initial 10 percent rating for GERD/gastritis for the entire appeal period is granted, subject to the applicable regulations concerning the payment of monetary benefits.    

Prior to August 21, 2007, a compensable rating for residuals of a punctured bladder is denied.  

A 40 percent rating for residuals of a punctured bladder, from August 21, 2007 to November 19, 2012, is granted, subject to the applicable regulations concerning the payment of monetary benefits.  


REMAND

The Board finds that additional development is necessary to determine whether a rating in excess of 10 percent is warranted for the Veteran's GERD/gastritis.  The October 2007 VA examination report reflects the Veteran's history is characteristic of irritation of the stomach, probably due to gastritis and quite possibly due to the lower esophagus.  The examiner concluded that GERD was a mechanical problem, and that inflammation from the non-steroidal anti-inflammatory (NSAID) medication was attributable to the Veteran taking Indomethacin.  The best diagnosis was determined to be gastritis.  In addition, the November 2012 VA examination report notes that the medication prescribed was not only for GERD symptoms but also as a prophylaxis against ulcer.  The evidence is inadequate for a determination as to whether a rating higher than 10 percent is warranted.  As such, the Veteran is to be afforded a new VA examination.  

The Board construes the Veteran's April 2014 correspondence as an assertion that his service-connected residuals of a punctured bladder are worse since the VA examination in November 2012.  As such, the Veteran is to be afforded a VA examination to determine the current nature and severity of residuals of a punctured bladder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA GERD/gastritis examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct gastroscopy, and all other indicated tests, to include esophagogastroduodenoscopy (EGD) and an upper gastrointestinal x-ray series (UGI).  

In addressing the nature and severity of the Veteran's digestive disease, the examiner is to delineate all gastrointestinal symptomatology and respond to the following:

a) Is there persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health?  

b) Is there chronic gastritis with multiple small eroded or ulcerated areas and symptoms; or with severe hemorrhages or large ulcerated or eroded areas? 

c) Is there severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation and more or less constant abdominal distress? 

d) Is there an ulcer?  If so, is it mild, moderate, moderately severe or severe?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Schedule the Veteran for a VA bladder examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is address the nature and severity of the Veteran's residuals of a punctured bladder, since November 19, 2012.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


